F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              MAR 25 1998
                                   TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 UNITED STATES OF AMERICA,
          Plaintiff - Appellee,                             Nos. 97-2248
                                                                 97-2312
                                                                 97-2338
 v.                                                   (D.C. No. CIV-96-651)


 EDGAR BUEZO,                                                 (D. N.M.)
          Defendant - Appellant.




                             ORDER AND JUDGMENT *


Before ANDERSON, McKAY, and LUCERO, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of these appeals. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9.

The cases are therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Defendant, Mr. Edgar Buezo, was convicted of conspiracy to distribute

cocaine, in violation of 21 U.S.C. § 846; possession of cocaine with intent to

distribute, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 18 U.S.C. § 2;

and the carrying or use of a firearm in the commission of a drug offense, in

violation of 18 U.S.C. § 924(c)(1). See R., Vol. I, Doc. 4 at 2. Defendant’s

convictions were affirmed on direct appeal. See United States v. Martinez, 979

F.2d 1424 (10th Cir. 1992), cert. denied, 507 U.S. 1022, and cert. denied sub

nom. Rodriguez v. United States, 509 U.S. 913 (1993). Defendant subsequently

filed a 28 U.S.C. § 2255 motion, contending that his conviction and sentence are

invalid in light of Bailey v. United States, 516 U.S. 137 (1995), decided after

Defendant’s conviction was affirmed. See R., Vol. I, Doc. 1 at 4; Doc. 16 at 4-6.

The district court appointed counsel to represent Defendant during his section

2255 action. See id., Docs. 7-9. Defendant’s section 2255 motion was denied,

see id., Docs. 17, 18, and the district court denied Defendant a certificate of

appealability.

      Defendant appeals the district court’s denial of relief under section 2255.

Defendant also appeals an order of the district court denying his motion to

reconsider the section 2255 motion. Additionally, Defendant appeals an order of




                                         -2-
the district court allowing his court-appointed counsel to withdraw from his case

after his section 2255 motion was denied. 1

      In reviewing the denial of a § 2255 motion, we review the district court’s

legal determinations de novo and its findings of fact for clear error. See United

States v. Cox, 83 F.3d 336, 338 (10th Cir. 1996). Defendant contends that his

conviction under the “use” prong of section 924(c)(1) must be vacated, arguing

that his conviction is invalid given the Supreme Court’s subsequent interpretation

of that term in Bailey. See R., Vol. I, Doc. 1 at 4; Doc. 16 at 4-6. The grant of a

certificate of appealability requires “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A certificate of appealability

should be granted only if the issues raised are debatable among jurists of reason,

if a court could resolve the issues differently, or if the questions presented are

deserving of further proceedings. Cf. Lennox v. Evans, 87 F.3d 431, 434 (10th

Cir. 1996) (holding that the standard for granting a certificate of appealability is

the same standard established by the Supreme Court in Barefoot v. Estelle, 463

U.S. 880, 893 n.4 (1983), for granting a certificate of probable cause), cert.

denied, ___ U.S. ___, 117 S. Ct. 746, overruled in part on other grounds by Lindh

v. Murphy, ___ U.S. ___, 117 S. Ct. 2059 (1997).



      1
       The Tenth Circuit Court of Appeals Clerk’s Office consolidated appeal numbers
97-2248 and 97-2312 on October 24, 1997.

                                         -3-
      We conclude that Defendant has failed to make a “substantial showing of

the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), for the same reasons

set forth in the district court’s Memorandum Opinion and Order of May 30, 1997.

Accordingly, we DENY Petitioner’s application for a certificate of appealability

and DISMISS the appeal. 2


                                                       Entered for the Court


                                                       Monroe G. McKay
                                                       Circuit Judge




      2
        Additionally, because the district court determined that Defendant’s section 2255
motion was unsupportable, the district court did not abuse its discretion when it allowed
counsel to withdraw.

                                           -4-